Citation Nr: 0835765	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  98-05 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for peritoneal adhesions associated with 
psychophysiological gastrointestinal reaction.  

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
status post Whipple resection with secondary chronic 
pancreatitis and pancreatic insufficiency as a result of VA 
treatment.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION


The veteran had active service from January 1954 to January 
1957.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from October 1997 and September 
1999 rating decisions.  In October 1997, the RO denied the 
claim for an increased rating for peritoneal adhesions.  In 
September 1999, the RO denied the claim for entitlement to 
compensation for additional disability under 38 U.S.C.A. 
§ 1151.  The Board remanded the appeal for further 
development in December 2000.  

In May 2005, the Board denied the veteran's claims, and he 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In January 
2008, the Court vacated and remanded the May 2005 Board 
decision for readjudication.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

The May 2005 Board decision was vacated by the Court because 
the Board failed to ensure compliance with its December 2000 
remand instructions to obtain a comprehensive examination to 
determine the nature and extent of any residuals of the 
veteran's 1997 Whipple procedure and the severity of his 
service-connected peritoneal adhesions and 
psychophysiological gastrointestinal reaction.  

The Board instructed the examiner to, in part, identify and 
differentiate all symptoms related to peritoneal adhesions 
from any identified residuals related to the Whipple 
procedure, and to render an opinion as to whether the veteran 
has a current disability that is causally related to the 1997 
surgical procedure.  Although the VA examiner indicated that 
the veteran's diarrhea was not related directly to the 
Whipple procedure, but rather to being noncompliant with his 
pancreatic medications, he did not offer a definitive opinion 
concerning the etiology of the veteran's abdominal pain.  

The Court noted that the VA examiner in March 2003 indicated 
that the veteran's abdominal pain could be related to 
peritoneal adhesions or possibly to the Whipple procedure, 
and that only a CT enteroclysis would reveal whether there 
were any adhesions.  However, no diagnostic tests were 
conducted to resolve the matter, despite the Board's specific 
instructions to conduct "all tests and studies deemed 
necessary."  

The Court also noted that the criteria for the next higher 
rating for peritoneal adhesions require partial obstruction 
manifested by delayed motility of barium meal.  However, as 
the examiner did not conduct any additional tests, and did 
not offer any discussion or analysis concerning the severity 
of the veteran's adhesions with respect to the rating 
criteria, there was insufficient information of record to 
determine the current severity of his service-connected 
disability.  

A remand by the Board imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Because the remand instructions 
were not complied with fully, the Board is compelled to 
remand the appeal for additional examinations.  Id; see also 
38 C.F.R. § 19.9 (2007).  

The following rating criteria for peritoneal adhesions are 
provided for the benefit of the VA examiner.  

Under Diagnostic Code 7301, a noncompensable rating is 
warranted for mild adhesions; a 10 percent rating is 
warranted for moderate adhesions with pulling pain on 
attempting to work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation, 
perhaps alternative with diarrhea, or abdominal distension.  
A 30 percent evaluation is warranted for "moderately 
severe" adhesions with partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain.  A 50 percent evaluation is 
warranted for "severe" adhesions with definite partial 
obstruction shown by x-ray, with frequent and prolonged 
episodes of severe colic distension, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage.  38 C.F.R. § 4.114, 
Diagnostic Code 7301.  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)  

1.  The AMC should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), including what is required to 
establish a disability rating and 
effective date per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected peritoneal adhesions, 
and any related symptoms, since October 
2002.  After securing the necessary 
releases, the AMC should attempt to 
obtain copies of all medical records from 
the identified treatment sources not 
already of record, and associate them 
with the claims folder.  If records 
cannot be obtained, this should be noted 
in the claims folder, and the veteran 
should be notified and so advised.  

3.  The veteran should be afforded a VA 
gastroenterology examination to determine 
the extent and severity of the service-
connected peritoneal adhesions and 
psychophysiological gastrointestinal 
reaction, and the nature and extent of 
any residuals of the veteran's April 1997 
Whipple procedure.  The claims folder and 
a copy of this remand must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies should be accomplished, and the 
findings reported in detail.  The tests 
ordered should include those necessary to 
determine the extent and severity of any 
peritoneal adhesions.  The examiner 
should provide a response to the 
following:  

1)  Is it at least as likely as not 
that the veteran currently suffers 
from any disability that can be 
causally related to the April 1997 
Whipple procedure?  If so, is any 
identified disability the fault or 
negligence of VA, or the result of 
an event not reasonably foreseeable?  

2)  The examiner should indicate 
whether the adhesions of the 
peritoneum are moderate, moderately 
severe, or severe in degree.  If the 
adhesions are moderately severe, the 
examiner should indicate whether 
there is partial obstruction 
manifested by delayed motility of a 
barium meal and less frequent and 
less prolonged episodes of pain than 
are present with severe adhesions.  
The examiner must also comment on 
the presence or absence of severe 
colic distension, nausea and 
vomiting.  

3)  The examiner should identify the 
specific etiology of the veteran's 
abdominal pain, vis-à-vis, whether 
it is a residual of the service-
connected peritoneal adhesions or 
causally related to the Whipple 
procedure.  If no such distinction 
can be made, the examiner should so 
indicate.  The examiner is also 
requested to distinguish, to the 
extent possible, the symptoms due to 
the veteran's service-connected 
peritoneal adhesions from any 
additional disability determined to 
be the result of the April 1997 
Whipple procedure.  If no such 
distinction can be made, the 
examiner should so indicate.  

If the examiner is unable to answer the 
above inquiries, this should be so 
indicated and an explanation included.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The clinical findings and 
reasons upon which the opinions are based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  The AMC should 
determine if all medical findings 
necessary to rate the veteran's 
peritoneal adhesions have been provided 
by the examiner and whether he has 
responded to all questions posed.  If 
not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2007).  

5.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

